OPINION OF THE COURT
PER CURIAM:
Pursuant to the Post-Conviction Hearing Act of 1966, 19 P.S. §§ 1180-1-1180-12 (Supp.1977), appellant petitioned for post-conviction relief from his convictions for second degree murder and armed robbery, which petition was denied on April 6, 1977.
In this appeal from the denial of relief, appellant asserts that trial counsel was ineffective in failing to request the trial judge to specifically charge the jury on alibi defense and that he was denied due process of law when police refused his requests to be taken before the hospitalized victim of the shooting involved herein for identification.
Upon examination of the records of both the trial and the Post-Conviction hearing, we find appellant’s contentions to be without merit.
The order denying Post-Conviction relief is affirmed.